TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00119-CV



                         Thomas Borgstedte, M.D., and excellerx, Inc.
                            a/k/a Hospice Pharmacia, Appellants

                                                 v.

                 Debra Leigh, Kelvin Leonard and Thea King, Individually
             and on Behalf of the Estate of Bobby Leonard, Deceased, Appellees


   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
          NO. 2007V-034, HONORABLE DAN R. BECK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Thomas Borgstedte, M.D., and excellerx, Inc. a/k/a Hospice Pharmacia

and appellees Debra Leigh, Kelvin Leonard and Thea King, Individually and on Behalf of the Estate

of Bobby Leonard, Deceased, have filed a joint motion to dismiss this appeal. The motion states that

appellants no longer wish to prosecute this appeal and that the parties have agreed to voluntarily

dismiss the appeal in this matter. Accordingly, we grant the joint motion to dismiss and dismiss this

appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Joint Motion

Filed: March 26, 2008